Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 1 of 21

EXHIBIT “1”

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 2 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

DENISE SHACKLEFORD,
Plaintiff,
vs, NO. 1-:19-cv-00954-ELH
VIVINT SOLAR,
Defendant.

 

 

PLAINTIFF’S MOTION TO COMPEL
ANSWERS TO INTERROGATORIES AND REQUESTS FOR PRODUCTION

Plaintiff, through counsel of record, moves for an order compelling responses to Plaintiff’ s
First Set of Interrogatories and First Set of Requests for Production of Documents, propounded to
Defendant Vivint Solar. In support, Plaintiff incorporates by reference the Memorandum of Law
and exhibits filed along with this Motion.

Dated: October 1, 2019

 

/s/Andrew M. Milz

Andrew M. Milz

FLITTER MILZ, P.C.

450 N. Narberth Avenue, Ste. 101
Narberth, PA 19072

Telephone: (610) 822-0782

Counsel for Plaintiff (admitted pro hac vice)

Jane Santoni (Bar No, 05303)
SANTONI, VOCCI & ORTEGA, LLC
401 Washington Avenue, Ste. 200
Towson, MD 21204

Telephone: (443) 921-8161

Facsimile: (410) 525-5704

Counsel for Plaintiff

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 3 of 21

CERTIFICATE OF SERVICE
This is to certify that on October 1, 2019, I caused a true and correct copy of the forgoing
Motion to Compel Answers to Interrogatories and Requests for Production of Documents to be

served to the following via United States Mail and electronic mail:

John D. Sadler (Bar No. 16421)
Jesica Hepburn Sadler (Bar No. 17722)
Matthew D. Lamb (Bar No. 20203)
Ballard Spahr LLP
1909 K Street NW, 12" Floor
Washington, D.C. 20006

/s/Andrew M. Milz

Andrew M. Milz

Flitter Milz, P.C.

450 N. Narberth Avenue, Ste. 101
Narberth, PA 19072

Telephone: (610) 822-0782

Counsel for Plaintiff (admitted pro hac vice)

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 4 of 21

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

DENISE SHACKLEFORD,
Plaintiff,
vs. NO. 1-:19-cv-00954-ELH
VIVINT SOLAR,
Defendant.

 

 

PLAINTIFF’S MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
ANSWERS TO INTERROGATORIES AND REQUESTS FOR PRODUCTION

I. INTRODUCTION

This motion seeks an order compelling Responses to Plaintiff’s First Set of Interrogatories
and First Set of Requests for Production of Documents, propounded on Defendant Vivint Solar
(“Vivint”).

Plaintiff Denise Shackleford brings claims under the federal Fair Credit Reporting Act
(“FCRA”), 15 U.S.C. § 1681 et seg. Ms. Shackleford alleges that the Defendant Vivint—a
company that sells solar power plans via door-to-door sales—obtained her consumer credit report
without a permissible purpose, as prohibited by the FCRA, 15 U.S.C. §§ 1681b, 1681g. Ms.
Shackleford seeks damages for the negligent and willful violation of the Act. 15 U.S.C. §§ 1681n,
16810. To establish a claim for willfulness under the FCRA, the courts have required pattern and
practice evidence, i.e. “evidence that other individuals had lodged complaints similar to the
plaintiff's.” Smith v. LexisNexis Screening Sols., Inc,, 837 F.3d 604, 611 (6th Cir. 2016). Plaintiff
served Interrogatories and Document Requests seeking such evidence, along with other highly
pertinent documents such as FCRA policies and procedures. Defendant Vivint has objected and
refused to provide responsive documents despite attempts to resolve the dispute in good faith.
Accordingly, Plaintiff is constrained to file this motion to compel discovery.

II. BACKGROUND
On March 29, 2019, Denise Shackleford filed a Complaint in this Court alleging that Vivint

obtained her consumer credit report without a permissible purpose and upon false pretenses, (ECF

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 5 of 21

1, (35). In her Complaint, Ms. Shackleford avers that on September 5, 2018, a Vivint salesman
named Brett Sears solicited Ms. Shackleford in a door-to-door sale at her home. (/d. J] 7, 10). The
salesman stated he had been sent to Plaintiff from her energy provider, Baltimore Gas & Electric
(“BG&E”). Ud. 4 9).

The salesman then began a sales pitch about a “100% free” solar energy product, provided
at “no charge to you” because “Maryland receives federal money for people installing solar
panels.” Ud. § 12). The salesman told Ms. Shackleford that he wanted to “do a survey” to see if
he could tell her how much she can save on her electricity. Ud. { 13). Ms. Shackleford explained
that she was not interested, but the salesman continued adding pressure and asked Ms. Shackleford
to sign a digital box on an electronic tablet to see if she was “financially stable enough.” (/d. 9
19-20). Ms. Shackleford recoiled, and said she would refuse to sign anything allowing access to
her credit report. Ud. 7 21). The salesman promised that “we won’t be pulling your credit” and
that Ms. Shackleford needs to sign in order to “verify that I was here”’—in other words, to verify
that the representative was at her home. (/d. § 22). The salesman then presented Ms, Shackleford
with an iPad merely showing a signature box, which Ms. Shackleford signed in reliance upon the
salesman fraudulent misrepresentation. (/d. §] 23-25).

A few days later, to her shock, worry, and anger, Ms. Shackleford received a notification
that Vivint made a hard inquiry on her consumer credit reports. (/d. J 26). Soon after discovering
the illegal credit pull, Ms. Shackleford filed a complaint with the Better Business Bureau. (Id.
27).

Ms. Shackleford further alleges that consumers across Maryland and across the country
have had similar experiences with Vivint, and that Vivint, as a pattern and practice, regularly
obtains consumer reports on consumers without a permissible purpose and/or under false
pretenses. (/d. {§] 37-43). Vivint has received direct complaints from consumers, through the
BBB, police departments, and state attorneys general. (/d. { 41-42). Despite this notice, Vivint
and its salespersons has continued to prey on consumers, obtaining credit reports without a

permissible purpose. (/d. ¥ 44).

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 6 of 21

On July 11, 2019, Plaintiff served her first set of Interrogatories and Requests for
Production of Documents on Defendant Vivint. On August 27, 2019, Vivint provided its written
responses and objections. On September 13, 2019, Plaintiff served a meet-and-confer letter on
Vivint identifying deficiencies in Defendant’s responses. On September 24, 2019, the parties met
and conferred over the telephone regarding these deficient areas of discovery, but were unable to
resolve all issues. On September 30, 2019, the parties further conferenced via email, but the
disagreement remained. Accordingly, Plaintiff was constrained to file this motion.

II. ARGUMENT

A. Evidence of other similar complaints is probative and necessary

In her requests for production and interrogatories, Ms. Shackleford sought identification
and production of complaints received by Vivint where there were allegations that Vivint obtained
a consumer report without a permissible purpose. The specific discovery requests and Vivint’s

responses are set forth below:

Request for Production No. 20: “Any complaints (formal or
informal, civil, regulatory or administrative) served upon you that
involved cases where there were allegations that you obtained a
consumer report without a ‘permissible purpose’ as required under
§ 1681b of the FCRA.”

Vivint’s Response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiffs credit report. Vivint further objects that this request is
being served for the improper purposes of recruiting potential clients
and obtaining information to use in other lawsuits. Vivint will not
produce documents in response to this request.

Interrogatory No. 13: “Identify all complaints received by you
relating to you obtaining a consumer report or accessing a person’s
consumer file without having a permissible purpose as described
under § 1681b of the FCRA [sic], and in so doing, include the name
of the complainant, the date of the complaint or dispute, whether
said complaint or dispute was in writing, the nature of the complaint
or dispute and the disposition of the complaint or dispute. In
addition, identify and describe the location and content of any

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 7 of 21

documents related to said complaints or dispute.”

Vivint’s Response: Vivint objects that the requested information is
not relevant to any party’s claim or defense and is not proportional
to the needs of the case because it does not relate to whether Vivint
reasonably believed that it was entitled to request plaintiff’s report.
Vivint further objects that this request is unlimited as to time. Vivint
further objects that the requested information is confidential and
proprietary. Vivint further objects to the extent this interrogatory
requests information subject to attorney-client privilege or work
product protection. Vivint further objects that the phrase “§ 1681b
of the FCRA” is vague. Vivint further objects that this interrogatory
is being served for the improper purposes of recruiting potential
clients and obtaining information to use in other lawsuits.

Plaintiff’s Basis for Insufficiency of Responses:

Defendant’s objections based on relevance and proportionality are misplaced. “[E]vidence
of other consumer complaints based on the same conduct is relevant” to willfulness. Tedrow v.
Boeing Employees Credit Union, 315 F.R.D. 358, 361 (W.D. Wash. 2016). Plaintiff alleges that
Defendant willfully and recklessly violated the FCRA. (ECF 1 § 45-46). In her Complaint,
Plaintiff alleges that Vivint has received numerous complaints—directly from consumers, or via
the BBB or lawsuits—yet still continued to allow its salespeople to obtain consumers’ credit
reports upon false pretense and without a permissible purpose. (Id. J] 37-44).

Vivint’s misconduct could be deemed willful if it reflects a “reckless disregard of its
statutory obligations by repeatedly ignoring warning signs that it is violating the law and by failing .
to take corrective action to prevent future violations.” Daugherty v. Ocwen Loan Servicing, LLC,
701 F. App’x 246, 253 (4th Cir. 2017) (citing Am. Arms Int’l v. Herbert, 563 F.3d 78, 85 (4th Cir.
2009)). Accordingly, in order to prove her case, Plaintiff must put forth evidence of Vivint’s
knowledge of the problem, and its pattern and practice of ignoring or encouraging it.

In the specific context of the FCRA, to establish a claim for willfulness, the courts have
required “evidence that other individuals had lodged complaints similar to the plaintiffs.” Smith
v, LexisNexis Screening Sols., Inc., 837 F.3d 604, 611 (6th Cir. 2016) (emphasis added; reversing
$300,000 jury verdict for lack of such evidence). See also Holmes v. Telecheck Int'l, Inc., 556 F.

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 8 of 21

Supp. 2d 819, 846-47 (M.D. Tenn. 2008) (evidence of over 782 BBB consumer complaints
sufficient to show a pattern and practice of willfully violating the FCRA; denying summary
judgment); Boris v. Choicepoint Servs., Inc., 249 F. Supp. 2d 851 (W.D. Ky. 2003), as amended,
2003 WL 23009851 (W.D. Ky. Aug. 21, 2003) (denying post-trial challenge to the admission of a
684-page exhibit of consumer complaints and questions submitted to credit reporting agency
because the complaints were relevant to show how agency processed consumer complaints and its
knowledge of consumer complaints generally).

Courts routinely compel “other complaints” evidence in FCRA cases. See, e.g., Wenning
v. On-Site Manager, Inc., No. 14-9693, 2015 WL 5148753 (S.D.N.Y. Aug. 26, 2015) (‘complaints
of a similar nature are relevant”; compelling production); Edeh v. Equifax, No. 11-2671, 2013 WL
1799006 (D. Minn. Apr. 29, 2013) (court compelled broad “other complaints” evidence over the
credit bureau’s burden objection).

The case for overruling Defendant’s objections and compelling production could not be
stronger here. There is evidence demonstrating that other individuals have filed lawsuits against
Vivint similar to Ms. Shackleford’s, including:

>» Douglas Littlejohn v. Vivint Solar, Inc., Civil Action No. 16-cv-09446 (D.N.J.)
(impermissibly pulling credit report without authorization or consent);

> Christine Droney & Timothy Droney v. Vivint Solar, Civil Action No. 18-cv-849
(D.N.J.) (same);

> Vasu Pulipati vy. Vivint Solar, Inc., Case No. RG18891702, (Ca. Super. Ct.,
Alameda Cty.) (same); and,

> Rasmussen v. Vivint Solar, Inc., Case No. 18-004129-CI (Sixth Judicial District of
Florida, Pinellas County) (same).

Plaintiff reasonably suspects this is just the tip of the iceberg. Vivint had notice of similar
complaints (including complaints not culminating in lawsuits) both before and after its salesman
sutreptitiously pulled Ms. Shackleford’s sensitive credit information without consent or a

permissible purpose.

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 9 of 21

Finally, Vivint’s attorney-client privilege and work product objection does not appear to
be genuine. Vivint’s privilege log identifies four purportedly protected communications, but none
of these communications appear to relate to complaints made by others. See privilege log, attached

as Exhibit B).

B. Other “Prospective Customer Consent Forms” from Plaintiff’s neighborhood
during the month of September 2018 are probative and necessary

The Prospective Customer Consent Form (“PCCF”) is the electronic document by which
Vivint obtains a signature, allegedly to obtain a credit report. Plaintiff seeks the PCCFs obtained
in Plaintiff's zip code for only the month in which Vivint ran Plaintiffs ‘credit September

2018. Plaintiffs request and Vivint’s response are set forth below:

Request for Production of Documents No. 21. Any and all
“Prospective Customer Consent Forms” obtained by Vivint
representatives, employees or agents in Ms. Shackleford’s zip code
in September 2018. .

Vivint’s Response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiff's credit report. Vivint further objects that this request is
being served for the improper purposes of recruiting potential clients
and obtaining information to use in other lawsuits. Vivint will not
produce documents in response to this request.

Plaintiff’s Basis for Insufficiency of Response:

Judge Herbert in Alameda County, California has compelled these very same documents
in a very similar “impermissible pull” case against Vivint. (Ex. A, March 6, 2019 Order in Pulipati
v. Vivint Solar, Inc., No. RG18891702 (Alameda Cty., CA)). Further, Plaintiff denies providing
her birthdate to the salesman, yet the “consent” form reflects an inaccurate birthdate that is close
to her actual birthdate. This suggests that Vivint has a practice of improperly creating consent
forms based on (often faulty) public records data and procuring consumers to sign them under false

pretenses. If other consumers in the same zip code have also had this happen to them, that would

 

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 10 of 21

suggest a larger pattern and practice of forging consent forms to obtain consumer credit reports,
which speaks directly to punitive damages.

Plaintiff incorporates the FCRA legal authorities set forth in Section II.A. As with the
“other complaints” evidence, a defendant’s pattern of similar wrongdoing is unquestionably
relevant to the willfulness inquiry in an individual impermissible credit pull case under the FCRA.
Hall y. Harleysville Ins. Co., 164 F.R.D. 406, 408-09 (E.D. Pa, 1996).

In Hall, the plaintiff (like Ms. Shackleford) alleged the defendant improperly accessed his
consumer report without a permissible purpose during an insurance claim investigation, in
violation of 15 U.S.C. §1681b. Jd. at 407. The defendant sought to block discovery of inter alia
whether it “sought or obtained consumer credit reports on [other] claimants from 1991 to [1996]
... [and] asks for details about those requests,” lodging burden and irrelevance objections. Jd. at
408. The plaintiff moved to compel, which the court granted. The court overruled the defendant’s
objections stating that a “page by page” file search in response to plaintiff’s requests was not an
undue burden. Jd. Moreover, the Court held that evidence of a pattern of wrongdoing on the
insurance company’s part was relevant and discoverable in relation to the Plaintiffs claim of a
willful violation of the FCRA. Jd. at 408-09; see also Menafee v. Choicepoint, No. 08-981, 2009
WL 174134, *4 (E.D. Pa. Jan. 26, 2009) (“evidence showing whether the conduct involved
repeated actions or was an isolated incident is relevant to Menefee's punitive damages claim” under
1681n of FCRA).

This request goes directly to whether Ms. Shackleford’s neighbors had their consumer
reports pulled without their knowledge by Vivint. This is identical to the discovery sought,
compelled, and allowed in Hall, 164 F.R.D. at 408-09. Ms. Shackleford should be allowed to
discover whether similar forms were completed and utilized as a basis for obtaining reports in his
neighborhood, and to reach out to his affected neighbors, who may be witnesses.

C. Training videos should be compelled
Plaintiff also seeks videos used to train salespersons on the requirements of the Fair Credit

Reporting Act and on sales ethics. Plaintiffs requests for production, and Defendant’s responses,

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 11 of 21

are below:

Request for Production No. 11: All videos used to train
salespersons on the requirements of the Fair Credit Reporting Act.

Vivint’s Response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiff's credit report. Vivint will not produce documents in
response to this request.

Request for Production No. 12: All videos used to train
salespersons on sales ethics.

Vivint’s response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiff's credit report.

Plaintiff’s Basis for Insufficiency of Response:

These videos are highly pertinent to Vivint’s willfulness, for which Plaintiff bears the
burden of proof. See 15 U.S.C. § 1681n(a). Vivint’s misconduct could be deemed willful if it
reflects a “reckless disregard of its statutory obligations by repeatedly ignoring warning signs that
it is violating the law and by failing to take corrective action to prevent future violations.”
Daugherty, 701 F. App’x at 253 (citing Am. Arms Int’l, 563 F.3d at 85). Vivint’s inadequate
training of its employees on the requirements of the FCRA and proper sales ethics certainly speaks
to its reckless disregard of the law.

D. Identification of Defendant’s employees who worked or solicited customers

in the same area as Plaintiff

Plaintiff also seeks the identities and headshots of the other salespersons who solicited
work in the area, including the regional director and district manager. Plaintiff’s request for
production, and Defendant’s response, is below:

Interrogatory No. 14: With respect to the salesperson alleged to
have solicited Plaintiff (Complaint { 7), identify the District

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 12 of 21

Manager to whom that salesperson reports, as well as all other
salespersons who work (or worked) in the same district as that
salesperson.

Vivint’s Response: The District Managers to whom Mr. Sears
currently reports are Jacob Cook and Alejandro Agudelo. Vivint
objects that plaintiff’s request for the identity of all salespersons
who have ever worked in the same district as Mr. Sears is not
relevant to any party’s claim or defense, and is not proportional to
the needs of the case, because it does not relate to whether Vivint
reasonably believed that it was entitled to request plaintiff’s credit
report.

Request for Production No. 14: Pictures of the regional! director,
district manager, and/or salespersons (including sales managers)
who attempted to solicit customers in the district where Plaintiff
resides,

Vivint’s Response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiff’s credit report. The identity of the individual who visited
plaintiff's residence is not in issue. With respect to the other
referenced individuals, there is no logical relationship between the
requested photographs and the pending case. Vivint further objects
that this request unreasonably invades the privacy of the referenced
individuals. Vivint will not produce documents in response to this
request.

Plaintiff’s Basis for Insufficiency of Responses:

The other Vivint employees whose identities are sought are potential witnesses who would
be able to corroborate or contradict the testimony of salesman Brett Sears or Vivint, whose
credibility is at issue. For example, the other employees may disagree with Sears or Vivint
regarding the extent of training provided to them and Mr. Sears. These are witnesses who likely
have relevant information. Further, the headshots of these individuals are relevant because they
help put a face to a name, providing counsel and the jury helpful demonstrative aids. And as door-

to-door salespersons who frequently offer their likeness to the public in an attempt to secure a sale,

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 13 of 21

these individuals lack a sufficient privacy interest that could forever preclude the disclosure of
their faces. Vivint does not have a genuine proportionality, relevance, or privacy objection.

E. Policies, procedures, manuals, and other similar documents bearing on the
requirements of the FCRA, 15 U.S.C. § 1681b.

Plaintiff also seeks the policies, procedures, manuals, and other similar documents bearing
on the requirements of the FCRA, 15 U.S.C. § 1681b. Plaintiff's requests for production, and

Defendant’s responses, are below:

Request for Production No. 18: Any and all policy and procedure
manual [sic] or other documents which address your policies,
practices or procedures bearing on your obtaining consumer reports
only for a “permissible purpose” as listed in § 1681b of the FCRA.

Vivint’s Response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiff's credit report. Vivint further objects that the requested
documents are confidential. Vivint further objects to the extent this
request seeks information protected by attorney-client privilege or
the work product doctrine. Vivint will not produce documents in
response to this request.

Request for Production No. 19: Any manuals, memoranda,
bulletins or other documents instructing your employees, agents or
representatives as to the requirements of § 1681b of the FCRA.

Vivint’s Response: Vivint objects that the requested documents are
not relevant to any party’s claim or defense, and are not proportional
to the needs of the case, because they do not relate to whether Vivint
reasonably believed that it had a permissible purpose to obtain
plaintiff's credit report. Vivint further objects that the requested
documents are confidential. Vivint further objects that this request
is duplicative of Request 18. Vivint further objects to the extent this
request seeks documents protected by attorney-client privilege or
the work product doctrine. Vivint will not produce documents in
response to this request.

Interrogatory No. 12: Identify any and all of your policies and
procedures designed to insure that your employees do not obtain or
receive information for which a “permissible purpose” as listed in §
1681b of the FCRA is required without a permissible purpose,

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 14 of 21

including but not limited to both policies and procedures which were
in effect from 2012 to the present.

Vivint’s Response: Vivint objects that the requested information is
not relevant to any party’s claim or defense, and is not proportional
to the needs of the case, because it does not relate to whether Vivint
reasonably believed that it was entitled to request plaintiff's report.
Vivint further objects that the requested information is not
proportional to the needs of the case because it requests policies and
procedures covering a roughly 7-year period. Vivint further objects
to the extent this interrogatory requests information subject to
attorney-client privilege or work product protection. Vivint further
objects that the requested information is confidential and
proprietary. Vivint further objects that the phrase “§ 1681b of the
FCRA” is vague. Vivint further objects that this interrogatory is
being served for the improper purpose of obtaining information to
use in other lawsuits.

Plaintiff’s Basis for Insufficiency of Responses:

Such documents reflecting the company’s sanctioned corporate practices would shed light
on how Vivint instructs its salespersons to handle a door-to-door sale, Vivint’s prerequisites to
accessing a consumer report, and Vivint’s procedures in place to ensure legally permissible credit
inquiries. Such documents could demonstrate Vivint’s knowledge of the relevant FCRA
requirements, or its disregard of the same.

Perhaps recognizing the patent relevance of its own policies and procedures, Vivint has
agreed to a limited production of “portions of Vivint’s Residential Customer Operations Manual
related to credit reporting that were in effect when [the salesman] visited plaintiffs residence.”
This concession is insufficient, as this case involves a company who has known about the problem
of its sales agents using its systems to impermissibly pull credit reports since at least 2015. Vivint
has had threadbare policies and procedures in place since approximately October 2013. Plaintiff

intends to argue Vivint never sufficiently changed those policies and procedures to address its sales

agents’ misconduct. The evolution (or lack thereof) of Vivint’s policies and procedures goes to

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 15 of 21

Vivint’s willfulness—i.e, its willful blindness to the problem. Curtailing the requests to merely
those policies from September 2018 is nonresponsive.

Finally, Vivint’s attorney-client privilege and work product objection does not appear to
be genuine. Vivint’s privilege log identifies four purportedly protected communications, but none
of these communications appear to relate to Vivint’s policies and procedures.

IV. CONCLUSION

Vivint has been fighting tooth and nail to conceal the wrongdoing alleged against it, as well
as any evidence that might show its knowledge of its obligations under the Fair Credit Reporting
Act. But their efforts have not stopped dozens of consumers from voluntarily complaining about
Vivint’s invasions of privacy and fraud. Vivint understandably seeks to forever suppress the
disclosure of these complaints and investigations, but it should not be granted this relief under the
pretext of consumer privacy when its own corporate-wide practices—resulting in numerous
consumer privacy invasions—created this situation in the first place. Plaintiffs Motion to Compel

should be granted.

Dated: October 1, 2019

 

/s/Andrew M. Milz

Andrew M. Milz (admitted pro hac vice)
FLITTER MILZ, P.C.

450 N. Narberth Avenue, Ste. 101
Narberth, PA 19072

Telephone: (610) 822-0782

Jane Santoni (Bar No. 05303)
SANTONL VOCCI & ORTEGA, LLC
401 Washington Avenue, Ste. 200
Towson, MD 21204

Telephone: (443) 921-8161

Facsimile: (410) 525-5704

Counsel for Plaintiff

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 16 of 21

Exhibit A

 
 

Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 17 of 21

SCANNED T=} FILE copy

   

     

 

 

 

“Kemnitzer, Barron & Krieg, LLP Snell & Wilmer LLP Served: >
Attn: Kemnitzer, Bryan Attn; Geliret, Michael A. erved: 3 ‘T/ 1q
354 Pine Street 15 West South Temple, Suite 1200
Sth Floor Gateway Tower West
San Francisco, CA. 94104 Salt Lake City, UT 84101

_ Superior Court of California, County of Alameda
Rene C. Davidson Alameda County Courthouse
Pulipati No. RG18891 102

Plaintiff/Petitioner(s)
Order

V8;

Motion to Compel. Answers to Interrogatories
Granted

     

 

 

 

“Defendani/Respondent(s) |

The Motion to Compel Answers to Interrogatories and the Motion to Compel Production of Documents
filed for Vasudev Pulipati was sot for hearing on 02/21/2019 at 03:00 PM in Department 20 before the
Honorable Paul D. Herbert. The Tentative Ruling was published and was contested.

The matter was argued and submitted, and good cause appearing therefore,

IT IS HEREBY ORDERED THAT:

Plaintiff's Motion to Compel Responses to Specially Prepared Interrogatories and Requests for
Production.of Documents Propounded to Defendants Vivint Solar, Inc. and Vivint Solar Developer,
LLC are GRANTED in part and DENIED in part, as follows:

 
  
    

   
        

~ * oes
‘par rly un repards f Herm-and pra: 1¢ Stablishing. Plaintiff's
allegations involving punitive damages, Plaintiff's request is not overly broad or vague and ambiguous,
and Defendants Vivint Solar, Inc. and Vivint Solar Developer, LLC (collectively, "Defendants") have
not established’to te Court's satisfaction that complying with the request would be overly burdensome
in light of the potentially admissible evidence which could be produced, In accordance with the
narrowed scope of the requests set forth in Plaintiff's Reply Brief, Defendants are ordered to produce the
Complaint Spreadsheets, with only the "NOTES/COh TS" columu:-redacted for the years 2015
through 2019, inclusive, Defendants shall serve verified responses to Plaintiff's First Set of Special
Interrogatories, number 17, io later than March 25, 2019,

 

 

   

In regards to-Plaintiff's Request for Pro

duction No. 31 Plaintiff's motion is GRANTED. Plaintiffs
108 nabl 10

d to:potentially admissible evidence, particularly in regards to

in establishing Plaintiff's allegations involving punitive
Of Vague and ambiguous, and Defendants have not
: plying with the request would be overly burdensome in
ight of t ly admissivle evidence which could be produced. In accordance with the narrowed
scope of the requests set forth in Plaintiffs Reply Brief, Defendarits-are ordered to produce all
Prospective Customer Consent Forms for the period on February 2016 for the ZIP CODE 94552,

          
 
  
 
  
   

   

In regards to Plaintiff's Request for Production No, 32, 33, 34. and 35, Plaintiff's motion is GRANTED,
Each of these request is reasonably tailored to lead to potentially admissible ovidence, particularly in
regards to "pattern and practice" evidence which may assist in establishing Plaintiff's allegations

 

Order

 
 

Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 18 of 21

Anvolving puusitive damages. Plaintiff's request.is: ly raune:
Defendants have not established to the: tenaly nt lying with the request would be

 
   

 

  

: in | “Empl Union
(WD, Wash, 2016) 315 F. RD. 7 388, 361; Holmes v. Telecheck Int'l, Inc. (M.D; Tenn. 2008) 556
F.Supp.2d 819, 846-847.)

 
   

Petit shall-sérvé

ts, numbers
ugh 35, inehig es

 

108 yprill.2..20.
responsive to these requests no later than ‘April 9, 2019.

 

Dated: 03/06/2019

 

 

Judge Paul D. Herbert

 
 

Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 19 of 21

Superior Court of California, County of Alameda
Rene C. Davidson Alameda County Courthouse

Case Number: RG18891702
Order After Hearing Re: of 03/06/2019

DECLARATION OF SERVICE BY MAIL

| certify that | am not a party to this cause and that a true and correct copy of the
foregoing document was mailed first class, postage prepaid, in a sealed envelope,
addressed as shown on the foregoing document or on the attached, and that the
mailing of the foregoing and execution of this certificate occurred at

1225 Fallon Street, Oakland, California.

Executed on 03/07/2019.
Chad Finke Executive Officer / Clerk of the Superior Court
* itotal’.

 

 
Case 1:19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 20 of 21

Exhibit B

 
 

XS1X (126691988 “LS VSING TULL - UoToNpold 6102 92 Bny - 607 uooepey pur ebopAUdMAZOMZ SINS\YOONNO ‘USs}UOD\aYIEDIONASMOPUINA\YOSOIOI\ESO EyEQdsWAGIA\SIASMN:O

 

 

 

19-cv-00954-ELH Document 19-1 Filed 11/06/19 Page 21 of 21

 

Case 1

 

 

 

 

 

 

 

 

 

 

ov suomoepay SeH ASI USLUWIOD ASE E0-/T 6T0Z/6/8 €7T0000-430
dpd-uompy
ov suappepay Sey Uosiapue wal} — pays] - BQ104saIeS .. GESSEOED BSED }PZ:ST GTOZ/t/7 §£00000-430
squlejdwos styijuieyd 724 4pdral
Jesuno3 asnoy-ul YUM Pugjapyeus asiuaq eseD vores (8ze96)
aduapucds|09 JUAIA OW sieves Jesg Jy senbay uopesysanu| YH|6S:~T 6107/8/7 ZO00 Ald
squiejdwod s yuuieid
40 uonesnsaaul
24 JasuNod asnoy .
-Ul YUM SHOU-3 LUIAIA, ov Umolg UBaNeAi] — IPU"T ‘TOT 8798Z65-S (6€796) S185 Tosa |Sz:ST 6LOZ/S/7 TOOO Ald
Aseuiiig
adAj uonepay | uondiosaq egajiaud | adAy a8eyiaud | - 385 dre S328 so quaidpsy | JouIny peyuN ysiqns payun ayeguos | Sejeg 3ag poig ON Alig

 

 

 

 

 
